Braley, J.
This is a petition for the registration of the title of the petitioner to an estate in Barnstable including a narrow parcel of land running to Cotuit Bay. The respondent owns the adjoining shore property to the northeast of this strip of upland and shore. The exceptions state that the principal question in controversy was as to the location of the boundary line between the respondent’s land and the irregular shaped strip of the petitioner’s land running to the shore at low water mark as described in a deed from David Nickerson and John Dottridge to Charles It. Codman dated November 7, 1878. At the date of this deed Dottridge and *336Nickerson owned the estates of both parties, Codman being the predecessor in title of the respondent. The line in dispute is described in the deed to Codman as follows: “beginning at the northwest corner at a point 25 yards from the nearest point where land of said Codman adjoins land of Slade, and thence running south 21 degrees west 281 feet, south 55 degrees east 192 feet, south 19 degrees west 61 feet, south 62J degrees east to the sea.” It was found by the Land Court that the starting point of this description had for many years been marked by a stone monument, and that “The deed lines as determined by the courses and distances, starting from the stone monument to the north of the windmill, can be located upon the ground with-mathematical exactness.” But notwithstanding this express finding the trial judge ordered a decree establishing the boundary line in a different location although using the same bound as the starting point. There was evidence that the deed line had been fixed by a paroi agreement of the predecessors in title of the parties; and that it warranted a finding of the running of the line accordingly. The respective owners in title doubtless could orally agree, that the deed line should be shifted so that each owner assented to a paroi gift to the other of such portion of his own land as lay on the other side of the new boundary line. But no title would pass by force of such agreement unless followed by occupation according to the line adopted, which was adverse and under a claim of right for twenty years or more; a fact which is not shown by the record. Wheeler v. Laird, 147 Mass. 421. Iverson v. Swan, 169 Mass. 582. Gray v. Kelley, 190 Mass. 184, 187, 188.
The exceptions of the respondent to the refusal by the trial judge to rule, that the boundary line must be located in accordance with the deed fines as described by courses and distances in the deed of Codman in 1878 starting from the stone monument north of the windmill, must be sustained. Temple v. Benson, 213 Mass. 128. We do not find it necessary to consider the remaining exceptions.

So ordered,.